Citation Nr: 0309438	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the distal end of the right fourth 
metacarpal.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the first digit of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from December 1969 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
benefits sought on appeal.

The Board notes that a preliminary review of the claims 
folder reveals that the veteran appears to be raising a new 
claim for entitlement to service connection for a right arm 
disorder, and to reopen a claim for entitlement to service 
connection for a heart disorder.  These claims are referred 
to the RO for any necessary action.


REMAND

The Board observes that during the pendency of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must come 
forward first with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claims on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claims, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In February 2003, the Board 
transmitted a letter to the veteran advising him of changes 
in the law applicable to rating his right hand disability, 
but had not yet advised him of the changes in the law brought 
about by the VCAA and applicable to both of his claims on 
appeal.  In March 2003, the Board received a letter from the 
veteran stating that he had no further evidence to submit in 
support of his claim for a compensable evaluation for his 
right hand disability.  These letters are now associated with 
the claims folder.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, the Board must remand 
the veteran's claims to the RO for a review as to whether all 
evidence needed to consider both claims has been obtained, 
and for the issuance of a supplemental statement of the case 
(SSOC) regarding all evidence received since the January 2002 
statement of the case.  (Although the veteran indicated in 
March 2003 that he had no further evidence to submit in 
support of his claim for a compensable evaluation for his 
right hand disability, the Board cannot deem that to be a 
waiver of RO review of all additional evidence that may need 
to be gathered in support of both claims, nor as a waiver of 
his right to notice as to which evidence he must provide for 
his claims and of which evidence VA will provide in support 
of his claims.  Specifically, the Board notes that additional 
development is required in this matter, and it appears that 
absent a complete waiver from the veteran, the Board is 
precluded from reviewing any evidence prior to RO 
consideration.) 

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  As 
necessary, this action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  The veteran should be 
afforded the appropriate period of time 
for response to all written notice as 
required by law.  [Regarding the claim for 
a compensable evaluation for a right hand 
disability, the Board observes that the 
requirements for evaluation of this 
disability under 38 C.F.R. § 4.71a (2002) 
(pertaining to the rating disabilities of 
the hands under diagnostic codes 5216 to 
5230) have changed and may be applicable 
to this claim, and that the veteran 
already received notice of this change via 
a letter from the Board in February 2003.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).]    

2.  The veteran has indicated that he is 
in receipt of social security disability 
benefits for his right hand disability.  
The RO should undertake all necessary 
efforts to associate these records with 
the claims file.
3.  In light of the recent changes to 
38 C.F.R. § 4.71a, the RO should determine 
whether a new VA examination is required 
to assess the veteran's current level of 
disability from his service-connected 
right hand disability, with regard to the 
new rating criteria.  The RO should also 
determine whether an updated VA 
examination is required to assess the 
current level of disability from either 
disability on appeal.   

4.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response in 
accordance with VA law.  

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


